Exhibit 10.1

Dated this [date]

B E T W E E N :

TOWER GROUP INTERNATIONAL, LTD.

and

[PARTY]

 

 

INDEMNIFICATION AGREEMENT

 

 

Conyers Dill & Pearman Limited

Barristers & Attorneys

Hamilton, Bermuda



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1

 

INTERPRETATION

     3   

2

 

AGREEMENT TO SERVE

     5   

3

 

INDEMNITY OF DIRECTOR/OFFICER

     5   

4

 

INDEMNIFICATION FOR EXPENSE OF A WITNESS

     6   

5

 

DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

     6   

6

 

ADVANCEMENT OF EXPENSES

     7   

7

 

REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO ADVANCE
EXPENSES

     8   

8

 

OTHER RIGHTS TO INDEMNIFICATION

     8   

9

 

ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT

     9   

10

 

LIMITATION OF INDEMNIFICATION

     9   

11

 

LIABILITY INSURANCE

     9   

12

 

DURATION OF AGREEMENT

     9   

13

 

NOTICE OF PROCEEDINGS BY INDEMNITEE

     10   

14

 

MISCELLANEOUS

     10   

15

 

NOTICES

     11   

16

 

HEADINGS

     12   

17

 

COUNTERPARTS

     12   

18

 

GOVERNING LAW

     12   

 

1



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made the [DATE]

BETWEEN:

Tower Group International, Ltd., a company incorporated under the laws of
Bermuda with its registered office located at Clarendon House, 2 Church Street,
Hamilton 11, Bermuda (the “Company”); and

[NAME] of [ADDRESS] (the “Indemnitee”)

WHEREAS the Indemnitee is a [director/officer] of the Company,

WHEREAS highly skilled and competent persons are becoming more reluctant to
serve public companies as directors or officers unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of such companies,

WHEREAS uncertainties relating to indemnification increase the difficulty of
attracting and retaining such persons,

WHEREAS the Board has determined that an inability to attract and retain such
persons is detrimental to the best interests of the Company and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future,

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify the Indemnitee to the fullest extent permitted
by Bermuda law so that the Indemnitee will serve or continue to serve the
Company free from undue concern that the Indemnitee will not be so indemnified,

WHEREAS, the Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that the
Indemnitee be so indemnified,

 

2



--------------------------------------------------------------------------------

IT IS HEREBY AGREED as follows:

 

1 INTERPRETATION

 

1.1 In this Agreement unless the context otherwise requires, the following words
and expressions shall have the following meanings:

 

this “Agreement”    means this Indemnification Agreement; the “Board”    means
the board of directors of the Company; “Business Day”    means any day other
than a Saturday, Sunday or public holiday in Bermuda; the “Companies Act”   
means the Companies Act 1981; “Corporate Status”    means the status of a person
who is or was a director, officer, employee, agent, or fiduciary of the Company
or any other Group Company, or is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary of any other company,
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other entity or enterprise; “the Court”    means the
Supreme Court of Bermuda; “Disinterested Director”    means a director of the
Company who is not or was not a party to a Proceeding in respect of which
indemnification is sought by the Indemnitee; “Group Companies”    means the
Company and each subsidiary of the Company (wherever incorporated or organized);

 

3



--------------------------------------------------------------------------------

“Independent Counsel”    means a law firm or a member of a law firm that neither
is presently nor in the past five years has been retained to represent: (i) the
Company or the Indemnitee in any matter material to either such party, or (ii)
any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
right to indemnification under this Agreement; the “Parties”    means the
parties to this Agreement collectively, and “Party” means any one of them; and
“Proceeding”    means any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative and whether
formal or informal;

 

1.2 In this Agreement unless the context otherwise requires:

 

  (a) references to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification);

 

  (b) references to clauses and schedules are references to clauses hereof and
schedules hereto; references to sub-clauses or paragraphs are, unless otherwise
stated, references to sub-clauses of the clause or paragraphs of the schedule in
which the reference appears;

 

4



--------------------------------------------------------------------------------

  (c) references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa; and

 

  (d) references to persons shall include companies, partnerships, associations
and bodies of persons, whether incorporated or unincorporated.

 

2 AGREEMENT TO SERVE

The Indemnitee agrees to continue to serve as a director/officer of the Company.
This Agreement does not create or otherwise establish any right on the part of
the Indemnitee to be and continue to be elected or appointed a director/officer
of the Company or any other Group Company and does not create an employment
contract between the Company and the Indemnitee.

 

3 INDEMNITY OF DIRECTOR/OFFICER

 

3.1 Subject to clause 10, the Company shall indemnify the Indemnitee if the
Indemnitee is a party or is threatened to be made a party to any threatened,
pending or completed Proceeding, including a Proceeding brought by or in the
right of the Company, by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent, or fiduciary of the Company or is or was
serving at the request of the Company as a director, officer, employee, agent,
or fiduciary of any other company, corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other entity or
enterprise or by reason of anything done or not done by the Indemnitee in any
such capacity. Subject to clause 10, pursuant to this sub-clause 3.1 the
Indemnitee shall be indemnified against expenses (including attorneys’ fees and
disbursements), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with such
Proceeding (including, but not limited to, the investigation, defense,
settlement or appeal thereof).

 

3.2 Notwithstanding any other provision of this Agreement other than clause 10,
the Indemnitee shall be indemnified against all expenses (including attorneys’
fees and disbursements) actually and reasonably incurred by the Indemnitee or on
the Indemnitee’s behalf in defending any Proceedings referred to in clause 3.1
in which judgement is given in his favour, in which he is acquitted, or in
respect of which relief is granted to him by the Court under section 281 of the
Companies Act.

 

3.3

Subject to clause 10, the Company shall indemnify the Indemnitee for such
portion of the expenses (including attorneys’ fees), witness fees, damages,
judgments, fines and amounts paid in settlement and any other amounts that the

 

5



--------------------------------------------------------------------------------

  Indemnitee becomes legally obligated to pay in connection with any Proceeding
referred to in clause 3.1 in respect of which the Indemnitee is entitled to
indemnification hereunder, even if the Indemnitee is not entitled to
indemnification hereunder for the total amount thereof.

 

3.4 Without limiting the scope of the indemnity provided under any other
provision of this Agreement, if the Indemnitee has reason to apprehend that any
claim will or might be made against him in respect of any negligence, default,
breach of duty or breach of trust, he may apply to the Court for relief pursuant
to section 281 of the Companies Act and, to the extent that the Court relieves
him, either wholly or partly, from his liability in accordance with section 281
of the Companies Act, the Indemnitee shall be indemnified against any liability
incurred by him in defending any Proceedings in accordance with paragraph
98(2)(b) of the Companies Act.

 

4 INDEMNIFICATION FOR EXPENSE OF A WITNESS

Subject to clause 10, to the extent that the Indemnitee is, by reason of the
Indemnitee’s Corporate Status, a witness in any proceeding, the Indemnitee shall
be indemnified by the Company against all expenses actually and reasonably
incurred by the Indemnitee or on the Indemnitee’s behalf in connection
therewith.

 

5 DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

 

5.1 The Indemnitee shall request indemnification pursuant to this Agreement by
notice in writing to the secretary of the Company. The secretary shall, promptly
upon receipt of the Indemnitee’s request for indemnification, advise in writing
the Board or such other person or persons empowered to make the determination as
provided in sub-clause 5.2 that the Indemnitee has made such request for
indemnification. Subject to clause 10, upon making such request for
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption.

 

5.2 Upon written request by the Indemnitee for indemnification pursuant to
sub-clause 3.1, the entitlement of the Indemnitee to indemnification pursuant to
the terms of this Agreement shall be determined by the following person or
persons who shall be empowered to make such determination:

 

  (a) the Board, by a majority vote of the Disinterested Directors; or

 

  (b) if such vote is not obtainable or, even if obtainable, if such
Disinterested Directors so direct by majority vote, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to the
Indemnitee; or

 

  (c) by a majority vote of the shareholders.

 

6



--------------------------------------------------------------------------------

5.3 For purposes of sub-clause 5.2, Independent Counsel shall be selected by the
Board and approved by the Indemnitee. Upon failure of the Board to so select
such Independent Counsel or upon failure of the Indemnitee to so approve, such
Independent Counsel shall be selected by a single arbitrator pursuant to the
rules of the American Arbitration Association. Such determination of entitlement
to indemnification shall be made not later than 60 days after receipt by the
Company of a written request for indemnification. Such request shall include
documentation or information which is necessary for such determination and which
is reasonably available to the Indemnitee. Subject to clause 10, any expenses
(including attorneys’ fees) incurred by the Indemnitee in connection with the
Indemnitee’s request for indemnification hereunder shall be borne by the Company
irrespective of the outcome of the determination of the Indemnitee’s entitlement
to indemnification. If the person or persons making such determination shall
determine that the Indemnitee is entitled to indemnification as to part (but not
all) of the application for indemnification, such persons may reasonably prorate
such partial indemnification among such claims, issues or matters in respect of
which indemnification is requested.

 

6 ADVANCEMENT OF EXPENSES

All reasonable expenses incurred by the Indemnitee (including attorneys’ fees,
retainers and advances of disbursements required of the Indemnitee) shall be
paid by the Company in advance of the final disposition of any Proceeding at the
request of the Indemnitee as promptly as possible, and in any event within
twenty days after the receipt by the Company of a statement or statements from
the Indemnitee requesting such advance or advances from time to time. The
Indemnitee’s entitlement to such expenses shall include those incurred in
connection with any Proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence the expenses incurred by the Indemnitee in connection
therewith and shall include or be accompanied by an undertaking by or on behalf
of the Indemnitee to repay such amount if it is ultimately determined that the
Indemnitee is not entitled to be otherwise. Subject to clause 10, the Company
shall have the burden of proof in any determination under this clause 6. No
amounts advances hereunder shall be deemed an extension of credit by the Company
to the Indemnitee.

 

7



--------------------------------------------------------------------------------

7 REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO
ADVANCE EXPENSES

 

7.1 In the event that: (a) a determination is made that the Indemnitee is not
entitled to indemnification hereunder; (b) payment has not been timely made
following a determination of entitlement to indemnification pursuant to clause
5; or (c) expenses are not advanced pursuant to clause 6, the Indemnitee shall
be entitled to apply to the Court or any other court of competent jurisdiction
for a determination of the Indemnitee’s entitlement to such indemnification or
advance.

 

7.2 Alternatively to sub-clause 7.1, the Indemnitee, at the Indemnitee’s option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the rules of the American Arbitration Association, such award to be made
within sixty days following the filing of the demand for arbitration. The
Company shall not oppose the Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim.

 

7.3 A judicial proceeding or arbitration pursuant to this clause 7 shall be made
de novo and the Indemnitee shall not be prejudiced by reason of a determination
otherwise made hereunder (if so made) that the Indemnitee is not entitled to
indemnification. Subject to clause 10 if a determination is made pursuant to the
terms of clause 5 that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. If the court or
arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable expenses
(including attorneys’ fees and disbursements) actually incurred by the
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate proceedings).

 

8 OTHER RIGHTS TO INDEMNIFICATION

The indemnification and advancement of expenses (including attorneys’ fees)
provided by this Agreement shall not be deemed exclusive of any other right to
which the Indemnitee may now or in the future be entitled under any provision of
the Company’s bye-laws, any agreement, vote of shareholders, the Board or
Disinterested Directors, provision of law, or otherwise; provided, however,
that: (a) this Agreement supersedes any other agreement that has been entered
into by the Company with the Indemnitee which has as its principal purpose the
indemnification of the Indemnitee and (b) where the Company may indemnify the
Indemnitee pursuant to either this Agreement or the bye-laws of the Company, the
Company may indemnify the Indemnitee under either this

 

8



--------------------------------------------------------------------------------

Agreement or the bye-laws but the Indemnitee shall, in no case, be indemnified
by the Company in respect of any expense, liability or cost of any type for
which payment is or has been actually made to the Indemnitee under any insurance
policy, indemnity clause, bye-law or agreement, except in respect of any excess
beyond such payment.

 

9 ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT

In the event that the Indemnitee is subject to or intervenes in any Proceeding
in which the validity or enforceability of this Agreement is at issue or seeks
an adjudication or award in arbitration to enforce the Indemnitee’s rights
under, or to recover damages for breach of, this Agreement the Indemnitee, if
the Indemnitee prevails in whole or in part in such action, shall be entitled to
recover from the Company and shall be indemnified by the Company against, any
actual expenses for attorneys’ fees and disbursements reasonably incurred by the
Indemnitee, provided that in bringing such action, the Indemnitee acted in good
faith.

 

10 LIMITATION OF INDEMNIFICATION

Notwithstanding any other terms of this Agreement, nothing herein shall
indemnify the Indemnitee against, or exempt the Indemnitee from, any matter
prohibited by the Companies Act.

 

11 LIABILITY INSURANCE

To the extent the Company maintains an insurance policy or policies directors’
and officers’ liability insurance, the Indemnitee shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any Company director or officer.

 

12 DURATION OF AGREEMENT

This Agreement shall apply with respect to the Indemnitee’s occupation of any of
the position(s) described in sub-clause 3.1 of this Agreement prior to the date
of this Agreement and with respect to all periods of such service after the date
of this Agreement, even though the Indemnitee may have ceased to occupy such
position(s).

 

9



--------------------------------------------------------------------------------

13 NOTICE OF PROCEEDINGS BY INDEMNITEE

 

13.1 The Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding which may be subject to
indemnification hereunder, provided, however, that the failure to so notify the
Company will not relieve the Company from any liability it may have to the
Indemnitee except to the extent that such failure materially prejudices the
Company’s ability to defend such claim. With respect to any such Proceeding as
to which the Indemnitee notifies the Company of the commencement thereof:

 

  (a) the Company will be entitled to participate therein at its own expense;
and

 

  (b) except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee. After notice from the Company to the Indemnitee of its election
so to assume the defense thereof, the Company will not be liable to the
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. The Indemnitee
shall have the right to employ the Indemnitee’s own counsel in such Proceeding,
but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of the defense thereof shall be at the expense of the
Indemnitee and not subject to indemnification hereunder unless (a) the
employment of counsel by the Indemnitee has been authorized by the Company;
(b) in the reasonable opinion of counsel to the Indemnitee there is or may be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense of such Proceeding; or (c) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases,
subject to clause 10, the fees and expenses of counsel shall be at the expense
of the Company.

 

13.2 Neither the Company nor the Indemnitee shall settle any claim without the
prior written consent of the other (which shall not be unreasonably withheld).

 

14 MISCELLANEOUS

 

14.1 Notwithstanding the expiration or termination of this Agreement howsoever
arising, such expiration or termination shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect.

 

10



--------------------------------------------------------------------------------

14.2 If any of the clauses, conditions, covenants or restrictions of this
Agreement or any deed or document emanating from it shall be found to be void
but would be valid if some part thereof were deleted or modified, then such
clause, condition, covenant or restriction shall apply with such deletion or
modification as may be necessary to make it valid and effective so as to give
effect as nearly as possible to the intent manifested by such clause, condition,
covenant or restriction.

 

14.3 This Agreement shall be binding upon the Company and its successors and
assigns (including any transferee of all or substantially all of its assets and
any successor or resulting company by merger, amalgamation or operation of law)
and shall inure to the benefit of the Indemnitee and the Indemnitee’s spouse,
assigns, heirs, estate, devises, executors, administrators or other legal
representatives.

 

14.4 This Agreement, together with any documents referred to herein, contains
the whole agreement between the Parties in respect of the subject matter of this
Agreement and supersedes and replaces any prior indemnification arrangement
between the Company and the Indemnitee, and any prior written or oral
agreements, representations or understandings between them relating to such
subject matter. The Parties confirm that they have not entered into this
Agreement on the basis of any representation that is not expressly incorporated
in this Agreement. Without limiting the generality of the foregoing, neither
party shall have any remedy in respect of any untrue statement made to him upon
which he may have relied in entering into this Agreement, and a Party’s only
remedy is for breach of contract. However, nothing in this Agreement purports to
exclude liability for any fraudulent statement or act.

 

14.5 No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by the Indemnitee and by a duly authorised officer
of the Company. No waiver by either Party of any breach by the other Party of
any condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Indemnitee or a duly authorised officer of the Company, as the
case may be.

 

15 NOTICES

Any notice required to be given hereunder shall be in writing in the English
language and shall be served by sending the same by prepaid recorded post,
facsimile or by delivering the same by hand to the address of the Party or
Parties in question as set out below (or such other address as such Party or
Parties shall notify the other Parties of in accordance with this clause). Any
notice sent by post as provided in this clause shall be deemed to have been
served five Business

 

11



--------------------------------------------------------------------------------

Days after despatch and any notice sent by facsimile as provided in this clause
shall be deemed to have been served at the time of despatch and in proving the
service of the same it will be sufficient to prove in the case of a letter that
such letter was properly stamped, addressed and placed in the post; and in the
case of a facsimile that such facsimile was duly despatched to a current
facsimile number of the addressee.

Name:

Address:

Fax:

Name:

Address:

Fax:

 

16 HEADINGS

The headings in this Agreement are inserted for convenience only and shall not
affect the construction of this Agreement.

 

17 COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed shall be deemed an original but all such counterparts shall constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe Portable Format
file (or similar electronic record) shall be effective as delivery of an
executed counterpart signature page.

 

18 GOVERNING LAW

The terms and conditions of this Agreement and the rights of the parties
hereunder shall be governed by and construed in all respects in accordance with
the laws of the Islands of Bermuda. The parties to this Agreement hereby
irrevocably agree that the courts of Bermuda shall have non-exclusive
jurisdiction in respect of any dispute, suit, action, arbitration or proceedings
(“Agreement Proceedings”) which may arise out of or in connection with this
Agreement and waive any objection to Agreement Proceedings in the courts of
Bermuda on the grounds of venue or on the basis that the Agreement Proceedings
have been brought in an inconvenient forum.

 

12



--------------------------------------------------------------------------------

AGREED by the Parties through their authorised signatories on the date first
written above:

For, and on behalf of Tower Group International, Ltd. For, and on behalf of
[Name of Party]

 

 

   

 

Signature     Signature

 

   

 

Print Name     Print Name [     [

 

   

 

Date]     Date]

 

13